Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes
and/or additions be unacceptable to applicant, an amendment may be filed as provided
by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be
submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin on 09/24/2021 to amend the claims as following.

1.	(Currently Amended) A system, comprising:
a memory that stores computer executable components;
a processor that executes computer executable components stored in the memory;
a monitoring component that monitors driving operations by a driver of a vehicle;
an analysis component that analyzes the driving operations by the driver of the vehicle;
a recommendation component that generates, in real-time, based on the analyzing, recommendations comprising at least one of a first amount of turning the driver should apply to a steering wheel for turning of the vehicle, a second amount of pressure the driver should apply to a gas pedal for accelerating of the vehicle, or a third amount of pressure the driver should apply to a brake pedal for braking of the vehicle, wherein the recommendations are selected to conform with an operational characteristic of the vehicle defined for a current driving mode 
an interactive display component that generates, in real-time, a graphical user interface that visually represents the recommendations relative to the driving operations by the driver of the vehicle, wherein the graphical user interface comprises a first graphical representation of the driving operations by the driver of the vehicle overlaid onto a second graphical representation of the recommendations.

2.	(Cancelled)

7.	(Currently Amended) The system of claim [[6]] 1, wherein the recommendation component employs artificial intelligence component [[that]] to facilitate[[s]] [[the]] generati[[o]]ng [[of]] the recommendations.

12.	(Currently Amended) A computer-implemented method comprising:
monitoring, by a device operatively coupled to a processor, driving operations by a driver of a vehicle;
analyzing, by the device, the driving operations by the driver of the vehicle;
generating, by the device in real-time, based on the analyzing, recommendations comprising at least one of a first amount of turning the driver should apply to a steering wheel for turning of the vehicle, a second amount of pressure the driver should apply to a gas pedal for accelerating of the vehicle, or a third amount of pressure the driver should apply to a brake pedal for braking of the vehicle, wherein the recommendations are selected to conform with an operational characteristic of the vehicle defined for a current driving mode of the vehicle of a plurality of driving modes of the vehicle; and
generating, by the device, in real-time, a graphical user interface that visually represents the recommendations relative to the driving operations by the driver of the vehicle, wherein the graphical user interface comprises a first graphical representation of the driving operations by the driver of the vehicle overlaid onto a second graphical representation of the recommendations.



15.	(Currently Amended) The method of claim 12[[4]], further comprising generating feedback associated with an assessment of the driving operations by the driver of the vehicle in relation to the recommendations.

16.	(Currently Amended) The method of claim 12[[5]], further comprising generating instructions on how the driver can improve future driving operations by the driver of the vehicle.

23.	(Currently Amended) A computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions are executable by a processor to cause the processor to:
monitor, by the processor, driving operations by a driver of a vehicle;
analyze, by the processor, the driving operations by the driver of the vehicle;
generate, by the processor, in real-time, based on the analyzing, recommendations comprising at least one of a first amount of turning the driver should apply to a steering wheel for turning of the vehicle, a second amount of pressure the driver should apply to a gas pedal for accelerating of the vehicle, or a third amount of pressure the driver should apply to a brake pedal for braking of the vehicle, wherein the recommendations are selected to conform with an operational characteristic of the vehicle defined for a current driving mode of the vehicle of a plurality of driving modes of the vehicle; and
generate, by the processor, in real-time, a graphical user interface that visually represents the recommendations relative to the driving operations by the driver of the vehicle, wherein the graphical user interface comprises a first graphical representation of the driving operations by the driver of the vehicle overlaid onto a second graphical representation of the recommendations.

24.	(New) The computer program product of claim 23, where the program instructions are executable by the processor to further cause the processor to generate audio instructions associated with the recommendations.

25.	(New) The computer program product of claim 23, where the program instructions are executable by the processor to further cause the processor to generate feedback associated with an assessment of the driving operations by the driver of the vehicle in relation to the recommendations.

 

[End Amendment]


Reason(s) For Allowance
1.	Claims 1, 3-12 and 14-25 are allowed. 
	The Following is an examiner’s statement of reasons for allowance
In regards to independent claims, Gautama in view of Tseng teaches all the limitations as shown in Final Office action dated 07/19/2021. For further reason for allowance see, applicant remarks 09/20/21.
But, Gautama, Tseng nor any other prior art of record teaches a recommendation component that generates, in real-time, based on the analyzing, recommendations comprising at least one of a first amount of turning the driver should apply to a steering wheel for turning of the vehicle, a second amount of pressure the driver should apply to a gas pedal for accelerating of the vehicle, or a third amount of pressure the driver should apply to a brake pedal for braking of the vehicle, wherein the recommendations are selected to conform with an operational characteristic of the vehicle defined for a current driving mode of the vehicle of a plurality of driving modes of the vehicle and wherein the graphical user interface comprises a first graphical representation of the driving operations by the driver of the vehicle overlaid onto a second graphical representation of the recommendations.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907.  The examiner can normally be reached on Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMEED ALIZADA/Primary Examiner, Art Unit 2685